Title: To Benjamin Franklin from Matthew Parke, 13 March 1781
From: Parke, Matthew
To: Franklin, Benjamin


May it please your Excellency,L’Orient 13th. March 1781.
It is near eighteen months since the Serapis and Contess of Scarborough were taken by us, the Bonhomme Richard, Pallas & Vengeance and not a farthing of Prize money is yet paid.— I have this day in the Name of the Officers and Men of the Alliance that were in her when the above Prizes were taken under the Command of Peter Landais Esqr. waited on Monsieur Monplaiser from whom I could not understand anything to the purpose so as to give Satisfaction.—
A few hours after I waited on Monsieur La Grandville in Company with Mr Pool Captns Clk who understands some French, by his Assistance I was informed that he had in his possession two hundred & forty thousand Livres, it being the sum the serapis sold for, and paid into his hands. Monsr. La Grandville only waits for an order from your Excellency for the paymt. of said sum. The detention of said Prize money has been of very great detrimt. to the American Navy in America for which I appeal to John Barry Esqr. our Commander [torn: &?] Colo. Johonnot and the other Gentlemen Passengers that came in the ship.

Your Excellency must be sensible that near One third of the serapis and Countess of Scarborough, the last of which we have not heard any thing of yet belongs Solely to the Officers and Crew of the Alliance, agreeable to the Resolves of Congress of the United States.
They place the greatest Confidence in your Excellency as the Representative of the United States on this side the Atlantic that Justice will be done them in this respect.—
We have the pleasure to inform your Excellency that we are exceeding happy in our present Commander who is disposed to do every thing in his power for the Honor of the United States & his Officers & Men.
I have the honor to be wth. the greatest respect Your Excellency’s most obedt. & very humbl. Servt. at Command
M ParkIn behalf of the Officers of the Frigate Alliance
 
Addressed: His Excellency Benja. Franklin Esqr. / Minister Plenipotentiary from the United States / Passey near Paris
Notation: Parke in behalf of the Officers of the Alliance 13 Mar 81
